Citation Nr: 0727766	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

The propriety of VA's deductions from VA disability 
compensation to recoup payment of disability severance 
payments that the veteran received.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982 and October 1984 to October 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  


FINDING OF FACT

The competent evidence shows that the veteran received 
military disability severance pay based on his low back 
disorder.  He was given a disability discharge from service 
with $20,361.60 severance pay granted, for a low back 
disorder rated 10 percent disabling.


CONCLUSION OF LAW

The veteran's military disability severance pay must be 
recouped from part of his VA disability compensation benefits 
paid for the disability for which he was paid severance, as a 
matter of law.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.700 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  After 
carefully reviewing the file, the Board finds that the VCAA 
is not applicable to the issue of the propriety of recoupment 
of military severance pay.

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002). As set forth in more detail below, the 
veteran's appeal as to this issue must be denied as a matter 
of law.  Thus, no amount of notice could change the outcome 
of the case.  See also Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

Specifically, the recoupment issue is utterly dependent upon 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)

For the foregoing reasons, the Board finds that VA has no 
further duty to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Law and Regulations

Under applicable criteria, when a veteran is granted military 
disability severance pay, and is entitled to VA disability 
compensation for the same disability or disabilities for 
which severance pay was granted, the award of VA disability 
compensation is subject to recoupment of the military 
disability severance pay.  10 U.S.C.A. §§ 1174, 1212 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.700(a)(3) (2006).

Where the disability or disabilities found to be service-
connected are the same as those upon which disability 
severance pay is granted, or where entitlement to disability 
compensation was established on or after September 15, 1981, 
an award of compensation will be made subject to recoupment 
of the disability severance pay.  Prior to the initial 
determination of the degree of disability recoupment will be 
at the full monthly compensation rate payable for the 
disability or disabilities for which severance pay is 
granted.  Following initial determination of the degree of 
disability recoupment shall not be at a monthly rate in 
excess of the monthly compensation payable for that degree of 
disability.  For this purpose the term "initial 
determination of the degree of disability" means the first 
regular schedular compensable rating in accordance with the 
provisions of subpart B, part 4 of this chapter and does not 
mean a rating based in whole or in part on a need for 
hospitalization or a period of convalescence.  

Compensation payable for service-connected disability other 
than the disability for which disability severance pay was 
granted will not be reduced for the purpose of recouping 
disability severance pay.  10 U.S.C.A. § 1212 (c).  

Factual Background and Analysis

Service department records on file reveal that the appellant 
was given a disability discharge from service due to a low 
back disorder.  He was rated by the service department as 10 
percent disabling under applicable VA provisions.  He was 
reportedly paid $20,361.60 in disability severance pay.

In an April 1990 rating decision, service connection was 
established for spondylolisthesis, rated at 10 percent 
disabling.  That amount was withheld due to the receipt of 
disability severance pay.  Review of subsequent rating 
decisions reflects that the veteran's back condition 
disability rating was increased in subsequent years, but the 
10 percent recoupment was continually withheld.  

In an October 2002 rating decision, the veteran was awarded a 
total disability rating for compensation based on individual 
unemployability (TDIU).  After promulgation of this award, VA 
reviewed the veteran's folder in regards to severance pay 
withholding.  The veteran was informed in a December 2002 
letter that the withholding would be stopped.  

Following additional review in December 2003, it was 
determined that withholding for severance pay should not have 
been stopped.  Recoupment at the 10 percent rate was resumed.

Applying the facts in this case to the criteria set forth 
above, the Board finds that VA's recoupment of the veteran's 
military disability severance pay is not only proper, but 
required under the law.  The law does not provide for VA to 
waive any portion of that recoupment paid for the same 
disability on any basis.  Therefore, the veteran's appeal 
must be denied.  

The Board notes that both the VA General Counsel and the 
Court have addressed the issue of recoupment of military 
severance pay.  See VAOPGCPREC 14-92 (holding that section 
1174 clearly and unambiguously requires that the total amount 
of any severance payment shall be recouped from VA disability 
compensation for a disability incurred prior to the date of 
receipt of the payment); see also Sabonis v. Brown, 6 Vet. 
App. 426, 428, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995)(the meaning of the recoupment provision of 10 
U.S.C.A. § 1174 is unambiguous).

Here, the veteran contends that it is unfair to recoup his 
military severance pay from part of his VA compensation 
benefits.  In statements of record, he argues that VA should 
not have deducted the amount of his military disability 
severance pay from part of his VA disability compensation.  
He asserts that this action is unfair in that he was 
initially told in May 2002 that these monies would not be 
recouped.  He 
points out that he lives alone, has support payments to make 
and 2 children to support and still live on a fixed income.  
He also reports that the recoupment will put him further 
below the poverty level.  He argues that VA is involved in a 
breach of contract and is not honoring his 10 years of 
military service.  They are punishing his family in that he 
is unable to properly provide for them.  He requests that the 
recoupment process be terminated, and that he be issued a 
retroactive payment for the monies previously withheld.  

In a March 2005 brief, the veteran's service representative, 
acknowledged that the recoupment was appropriate based on 
current legislation.  However, he argued that the veteran's 
pain and anguish should be considered.  He pointed out that 
the veteran's primary disability was generalized anxiety 
disorder with depression, and his frustration with the 
ongoing recoupment of monies he believed to be unfair 
exacerbated his disability.  

As pointed out above, the process of recoupment of the 
veteran's disability severance pay for his back condition has 
been taking place since rating decision in 1990.  It is 
unfortunate that a mistake was made and the recoupment 
process stopped for approximately a one year period.  
However, as explained below, the recoupment of the disability 
severance pay is mandated by law, and there are no identified 
waiver provisions.  

The Board has decided this case based on its application of 
the law to the pertinent facts.  In summary, since the 
veteran received military disability severance pay for his 
low back disorder, VA is required to withhold this part of 
his disability compensation for the service connected back, 
rated at 10 percent, until the total amount of the severance 
pay is recouped.  

While it is indeed unfortunate that recoupment of the amount 
in question may create a financial hardship for the veteran, 
the Board is bound by the law, and this decision is dictated 
by the applicable statutes and regulations.  Moreover, the 
Board is without authority to grant benefits - or, in this 
particular case, preclude withholding them, as a matter of 
law.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  

In conclusion, because of the absence of legal merit or lack 
of entitlement under the law, the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As a matter of law, the veteran's military disability 
severance pay must be recouped from part of his VA disability 
compensation benefits.  The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


